Case: 17-40144       Document: 00514277715         Page: 1     Date Filed: 12/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 17-40144                                   FILED
                                   Summary Calendar                         December 19, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
JEREMY JAMES HENDRICKS,

                                                  Plaintiff - Appellant

v.

MATT BINGHAM; PETER KEIM,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:16-CV-942


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Jeremy James Hendricks, Texas prisoner # 01491333 and proceeding pro
se, challenges the dismissal of his 42 U.S.C. § 1983 action (claiming a due-
process violation) as barred by Heck v. Humphrey, 512 U.S. 477 (1994), and, in
the alternative, by the doctrines of qualified and absolute immunity.
Hendricks does not present any bases challenging the court’s ruling his due-
process claim is barred under Heck. His failure to point to any error in the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-40144     Document: 00514277715     Page: 2   Date Filed: 12/19/2017


                                 No. 17-40144

court’s reasoning puts him in the same position as if he had not appealed the
judgment. E.g., Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).    This court liberally construes briefs filed by pro se
litigants, but even pro se parties must reasonably comply with Federal Rule of
Appellate Procedure 28(a)(8). E.g., Yohey v. Collins, 985 F.2d 222, 224–25 (5th
Cir. 1993).
      In the alternative, in his reply brief, in addressing appellees’ contentions
regarding qualified and absolute immunity, Hendricks fails to brief any bases
challenging the court’s alternative conclusion that the district attorney and
assistant district attorney, involved in Hendricks’ prosecution for sexual
assault of a child, were entitled to such immunity.         Accordingly, he has
abandoned this issue. Brinkmann, 813 F.2d at 748.
      AFFIRMED.




                                        2